Citation Nr: 0812340	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-00 801	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active military service from April 1967 to 
January 1970.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2007 to the agency of original 
jurisdiction (AOJ) for additional development.  As noted in 
the January 2007 Board remand, this claim for recognition of 
the veteran's daughter M as a helpless child has been pending 
since September 1997.

For the reasons indicated hereinbelow, the case is being 
remanded to the AOJ via the Appeals Management Center in 
Washington, DC.  


REMAND

In its January 2007 remand, the Board noted that the evidence 
on file was inadequate to make a reasoned determination of 
the issue on appeal because there was no medical opinion on 
whether M could be considered a helpless child for VA benefit 
purposes, meaning permanently incapable of self-support as of 
her 18th birthday.

Although there is medical evidence on file dated prior to 
November [redacted], 1994, M's 18th birthday, that M had systemic 
lupus erythematosus with pulmonary fibrosis and Hermanski 
Pudlack albinism, there is no medical opinion on whether M's 
condition at that time would prevent employment.  

Consequently, this case was remanded to obtain an opinion 
from an appropriate VA health care provider, based on review 
of the claims file, as to whether M was permanently incapable 
of self-support on her 18th birthday.

Unfortunately, it appears from the record that M was 
scheduled for an infectious disease/immune/nutritional 
examination.  According to a June 2007 statement from a VA 
health care provider, the request for an examination could 
not be processed because information on the request form 
related to the veteran rather than to M and because there was 
no notation of why this particular examination had been 
requested.

The Board would note, however, that the January 2007 remand 
requested a medical opinion based on a review of the claims 
file; it did not request an examination of M prior to this 
opinion.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the AOJ fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the AOJ did not adequately 
comply with the terms of the Board's January 2007 remand.  
Id.  

Moreover, a relevant February 2007 private medical statement 
was added to the claims file after the October 2007 
Supplemental Statement of the Case without a waiver of 
initial AOJ consideration; this evidence does not appear to 
have been considered by the AOJ in the October 2007 
Supplemental Statement of the Case.  See 38 C.F.R. § 19.37 
(2007).  

Finally, the Board notes that although the veteran was asked 
in a March 2007 VA letter to provide an appropriate 
employment and educational history for M, no information has 
been provided.

Accordingly, the claim is again REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate 
steps to contact veteran and ask him to 
provide an educational and employment 
history for M, especially prior to 
November 1994, to include any relevant 
records or documentation corroborating 
such history.  


2.  Thereafter, the claims file and a 
copy of the provisions of 38 C.F.R. § 
3.356 (conditions which determine 
permanent incapacity for self-support) 
should be forwarded to an appropriate VA 
health care provider, who should review 
all records pertaining to the veteran's 
daughter M, including the February 2007 
private medical statement, and offer an 
opinion as to whether it is at least as 
likely as not that she was permanently 
incapable of self-support due to 
physical or mental disability on 
November [redacted], 1994, her 18th birthday.  
The health care provider should indicate 
that the records were reviewed and 
provide a complete rationale for all 
opinions offered.  

3.  Thereafter, the AOJ should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

